Exhibit 10.2 KAMAN CORPORATION POST-2004 DEFERRED COMPENSATION PLAN Section 1 Background 1.1Establishment of the Plan. Kaman Corporation has established this Kaman Corporation Post-2004 Deferred Compensation Plan (the “Plan”) effective January 1, 2005.Capitalized terms used in the Plan are defined in Section 11 below. 1.2Coverage. The Plan applies only to individuals who are actively employed by the Corporation on or after January 1, 2005. Amounts accrued but not vested under the Prior Plan as of December 31, 2004 shall be subject to the terms of the Plan (and shall not be subject to the terms of the Prior Plan). 1.3Purposes.The Corporation maintains the Plan to: (a)provide a select group of management and highly compensated employees an opportunity to defer a portion of their Base Salary and Bonus on a tax-advantaged basis and receive a matching contribution in the form of Additional Deferred Compensation; and (b)provide Participants in the Plan who do not participate in the SERP during a Plan Year an additional annual benefit in the form of Supplemental Deferred Compensation. 1.4Section 409A. (a)The Plan is intended to comply, and shall be interpreted and construed in a manner consistent, with the provisions of Section 409A. Any provision under the Plan that would cause any benefit hereunder to be subject to Federal income tax prior to payment shall be void as of the Effective Date without the necessity of further action by the Board. (b)There shall be no acceleration or subsequent deferral of the time or schedule of any payment under the Plan except as permitted under Section 409A and the express terms of the Plan. (c)All references to “Section 409A” in the Plan shall refer to Section 409A of the Code, Notice 2006-79 (with respect to periods before January 1, 2008) and the final regulations issued under Section 409A (as applicable to periods after December 31, 2007). (d)The provisions of the Plan shall not apply to the Prior Plan nor constitute a material modification of the Prior Plan. 1 Section 2 Eligibility and Enrollment 2.1Selection by Board.Participation in the Plan shall be limited to a select group of management or highly compensated employees of the Corporation whose eligibility to participate in the Plan is approved by the Board on its own initiative, or upon the recommendation of the Committee.The Board may terminate an employee's eligibility to participate in the Plan at any time in its sole discretion. 2.2Enrollment Requirements. As a condition to participation, an eligible employee must complete, execute and return to the Committee no later than December 31st prior to the beginning of the applicable Plan Year a Plan Agreement, an Election Form and a Beneficiary Designation Form. The Committee may establish from time to time such other enrollment requirements as it determines in its sole discretion are necessary or appropriate for purposes of administering the Plan.Notwithstanding the foregoing, in the case of the first Plan Year in which an employee becomes eligible to participate in the Plan, such Plan Agreement and Election Form must be completed, executed and returned no later than thirty (30) days after the first date of such eligibility and shall only be effective for services to be performed subsequent to the election.For this purpose, the first day of eligibility shall be the earlier of (i) the first business day that an employee first satisfies the criteria set forth in Section 2.1 or (ii) the date on which the employee is first eligible to participate in any agreement, method, program or other arrangement of the Corporation with respect to which deferrals of compensation are treated, together with deferrals of compensation under the Plan, as having been deferred under a single nonqualified deferred compensation plan under Treasury Regulation Section 1.409A-1(c)(2). 2.3Commencement of Participation. An employee shall commence participation in the Plan upon the timely completion of all enrollment requirements (which may, but need not be done, through an on-line enrollment program) and the Committee’s acceptance of all submitted documents (through such on-line enrollment program or through such other means as the Committee determines). Eligible employees who wish to participate in the Plan for any particular Plan Year must satisfy the enrollment requirements prior to the commencement of the Plan Year; provided, however, that in the first year in which an employee first becomes eligible to participate in the Plan, the newly eligible employee must satisfy the enrollment requirements within thirty (30) days after the date on which he became eligible.
